internal_revenue_service department of the treasury index number washington dc parenn ta cantact telephone number to refer reply co bow cde br4 date jul plr-108129-98 target acquiring affiliate target subl target sub2 target sub3 target sub4 acquiring sub limited_partnership l i newco llc date a 19g9z1g42 plr-108129-98 date b date c date d date e state f state g family n l x n i dear i l l this letter responds to your date request for rulings on certain federal_income_tax consequences of transaction later correspondence is summarized below the information submitted in that request and in a proposed target is a publicly traded domestic_corporation formed on target wholly owns target subl target sub2 and target subl wholly owns target sub4 date a sub3 target sub3 together wholly own limited_partnership maintains a stock_option plan under which it grants options to acquire its stock the target options to certain key employees officers directors consultants and advisors on date e target acquired v shares of its stock from an unrelated party in connection with an asset sale by target the asset sale target target sub2 and and target acquiring is a domestic_corporation owned by members_of_family primarily through trusts and has owned approximately w percent of target's stock since date a stock cash notes and receivables the remaining assets acquiring's remaining assets include acquiring sub acquiring was formed on date b affiliate is a domestic_corporation that has filed an election to and acquiring have some common shareholders be treated as a subchapter_s_corporation affiliate has owned affiliate wena ane tenon naa ne a deme nnr nrer a ues cee em vet rune neon cue ceuey mmae ly y y sec_3 i e x plr-108129-98 approximately x percent of target's stock since date a target's formation on date a affiliate and acquiring had for several years directly operated the business they contributed to target on date a prior to to achieve what are represented to be valid business objectives the following transaction has been proposed acquiring will change its state of incorporation from i state f to state g by engaging in a transaction intended to qualify as a reorganization under sec_368 of the internal_revenue_code acquiring will declare a stock split such that ii immediately prior to the merger described in step iv below the shareholders of acquiring in the aggregate will own a number of shares of acquiring stock that will constitute w percent of the total ownership of acquiring after the merger iii to eliminate any issue regarding the valuation of the remaining assets in the acquisition of target stock from the public in the merger and to insulate target from potential liabilities that may arise from the ownership of the remaining assets acquiring will transfer the remaining assets and certain liabilities to newly formed limited_liability_company llc interest in llc to its shareholders pro_rata in exchange for a portion of their’ acquiring stock of equal value acquiring will distribute its a the newco stock held by acquiring will form domestic newco and newco will iv merge into target under applicable state law the merger pursuant to the merger acquiring will be converted into all of the outstanding_stock of target and b the target stock held by target shareholders other than acquiring will be converted into the right to receive solely acquiring voting_stock target shareholder who dissents from the merger will have appraisal rights and any amounts paid in satisfaction of those rights will be paid solely from the assets of target shares of target stock acquired from dissenters will not exceed two percent of target's stock outstanding immediately prior to the merger own all of the stock of target outstanding on the date of the merger will be converted into options to acquire acquiring stock on terms and conditions similar to those of target's stock_option plan following the merger acquiring will any target options any as a condition_precedent to target's obligation to consummate the merger llc will indemnify acquiring for claims or liabilities that arise or result from the remaining assets with leon aals a ar ncr nam sor ene es ae poate 9g a plr-108129-98 respect to periods ending on or before the merger the indemnification the following representations have been submitted in support of the requested rulings a the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the merger b there is no plan or intention for acquiring acquiring sub affiliate llc or any person related as defined in sec_1_368-1 of the income_tax regulations to acquiring including target acquiring sub affiliate or llc to acquire or redeem any of the acquiring stock issued in the merger not including acquiring fractional shares exchanged for cash in the merger either directly or through any transaction agreement or arrangement with any other person c prior to or in the merger neither target nor any i a to target will have either person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 directly or through any transaction agreement or arrangement with any other person i acquired shares of target stock with consideration other than shares of acquiring stock or target stock except for shares of target stock acquired by target in the asset sale or shares of target stock acquired by target from dissenters in the merger or distribution with respect to target stock ii redeemed or made a d prior to or in the merger neither acquiring acquiring sub affiliate llc nor any person other than target related as defined in sec_1_368-1 to acquiring acquiring sub affiliate or llc will have either directly or through any transaction agreement or arrangement with any other person acquired shares of target stock other than shares of target stock acquired in connection with the formation of target on date a and shares of target stock received pursuant to stock splits of target stock on date c and date d with consideration other than shares of acquiring stock e following the merger target will continue its historic_business or use a significant portion of its historic_business_assets in a business acquiring has no plan or intention to liquidate target to merge target into another corporation to cause target to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business or to sell or otherwise dispose_of any of the target stock it presently owns or the target stock it will acquire in the merger except for sec_2104 plr-108129-98 - transfers or successive transfers to one or more corporations controlled in each transfer by the transferor_corporation for purposes of this representation control is defined under sec_368 g target has no plan or intention to issue additional shares of its stock that would result in acquiring losing control of target within the meaning of sec_368 h acquiring will pay or assume only those expenses of target and target's shareholders that are solely and directly related to the merger in accordance with the guidelines of revrul_73_54 c b and the target shareholders each will pay their own expenses if any incurred in connection with the proposed transaction otherwise acquiring target i acquiring will acquire target stock solely in exchange for purposes of this representation for acquiring voting_stock target stock redeemed for cash or other_property furnished by acquiring will be considered as acquired by acquiring no liabilities of target or the target shareholders will be assumed by acquiring nor will any of the target stock be subject_to any liabilities further j at the time of the merger target will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire target stock that if exercised or converted would affect acquiring's acquisition or retention of control of target as defined in sec_368 k acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any target stock other than i the target stock that acquiring has held since the formation of target on date a ii approximately y shares of target stock received pursuant to a stock split of target stock on date c and iii approximately z shares of target stock received pursuant to a stock split of target stock on date d no two parties to the proposed transaction are investment companies as defined in sec_368 f iii m target will pay any dissenting shareholders the value of their stock out of its own funds no funds will be supplied for that purpose directly or indirectly by acquiring nor will acquiring directly or indirectly reimburse target for any payments to dissenters n on the date of the merger the fair_market_value of the assets of target will exceed the sum of its liabilities plus the liabilities if any to which its assets are subject lae pean nute sec_24 hii em tems oe vee 199i9z1luv4r plr-108129-98 o any payment of cash in lieu of fractional shares of acquiring stock is solely for the purpose of avoiding the expense and inconvenience to acquiring of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the merger to the target shareholders instead of issuing fractional shares of acquiring stock will not exceed one percent of the total consideration that will be issued in the merger to the target shareholders in exchange for their target stock share interests of each target shareholder will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring stock the fractional based solely on the information submitted and the representations made we rule as follows regarding the merger described in step iv above the formation of newco by acquiring and newco's merger into target will be ignored for federal_income_tax purposes and instead treated as an acquisition by acquiring of all the outstanding_stock of target not already owned by it in exchange solely for shares of acquiring voting_stock rev_rul 1967_2_cb_124 revrul_74_565 c b the merger will be a reorganization under sec_368 and acquiring and target each will be a_party_to_a_reorganization under sec_368 revrul_74_564 c b no gain_or_loss will be recognized by acquiring on the receipt of target stock solely for acquiring voting_stock sec_1032 the basis of the target stock acquired by acquiring in the merger will be the same as the basis of that stock in the hands of the target shareholders immediately before the merger sec_362 the holding_period of the target stock acquired by acquiring in the merger will include the period during which the target shareholders held that stock sec_1223 no gain_or_loss will be recognized by the target shareholders on their’ exchange of target stock solely for acquiring voting_stock sec_354 the basis of the acquiring voting_stock received by each target shareholder in the merger will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring voting_stock received by each target shareholder in the merger will include the period during which that shareholder held the target stock lyyyzi v plr-108129-98 surrendered in exchange therefor provided the target stock is held as a capital_asset on the date of the merger sec_1223 any payment of cash in lieu of fractional share if interests of acquiring voting_stock will be treated as fractional shares of acquiring stock had been issued in the merger and then redeemed by acquiring treated as having been received in exchange for the stock constructively redesmed as provided in sec_302 c b rev_proc the cash payments will be we express no opinion regarding the tax treatment of the or effects resulting from the proposed transaction proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of that are not specifically covered by the above rulings specifically we express no opinion as to the validity of affiliate's s_corporation_election or as to the federal_income_tax consequences of the transactions described in steps i ii and iii above b shareholders in step iv options into acquiring options or made under the indemnification any payments to dissenting target c the conversion of any target any claims or payments d a the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request as part of the audit process verification of that information may be required this letter has no effect on any earlier documents and is directed only to the taxpayers who requested it j provides'that it may not be used or cited as precedent section each taxpayer involved in this transaction should attach a copy of this letter to the federal_income_tax return of the taxpayer for the taxable_year in which the transaction is completed _ pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to target and target's second-named representative sincerely assistant chief_counsel corporate robert t hawkes assistant to the chief branch
